     Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 1 of 11. PageID #: 187



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
LITIGATION
                                         Case No. 1:17-md-2804
This document relates to:
Tallapoosa County, Alabama v.            Judge Dan Aaron Polster
Amerisourcebergen Drug Corporation et al
                                         SHORT FORM FOR SUPPLEMENTING
                                         COMPLAINT AND AMENDING
1:17-op-45097-DAP                        DEFENDANTS AND JURY DEMAND



       Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue

Pharma L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National

Prescription Opiate Litigation, in the United States District Court for the Northern District of

Ohio, Dkt #513, 514 1), and as may be amended in the future, and any additional claims asserted

herein. Plaintiff also hereby amends its complaint to alter the defendants against which claims

are asserted as identified below. To the extent defendants were previously sued in plaintiff(s)’

existing complaint and they are no longer identified as defendants herein, they have been

dismissed without prejudice except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
     Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 2 of 11. PageID #: 188



           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint, Tallapoosa County, Alabama v. Amerisourcebergen

Drug Corporation et al (1:17-op-45097-DAP), as may have been previously amended, is

expressly incorporated by reference to this Short Form as if fully set forth herein except to the

extent that allegations regarding certain defendants that are not listed in section 1 below are

dismissed without prejudice.

                                 PARTIES – DEFENDANTS

       1.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:
AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA INC.,
PURDUE FREDERICK COMPANY, INC., TEVA PHARMACEUTICAL INDUSTRIES LTD.,
TEVA PHARMACEUTICALS USA, INC., CEPHALON INC., JOHNSON & JOHNSON,
JANSSEN           PHARMACEUTICALS             INC.,         ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS INC., JANSSEN PHARMACEUTICA INC., NORAMCO INC, ENDO
HEALTH SOLUTIONS INC., ENDO PHARMACEUTICALS INC., ALLERGAN PLC,
WATSON PHARMACEUTICALS, INC., WATSON LABORATORIES INC., ACTAVIS LLC,
ACTAVIS PHARMA, INC., MALLINCKRODT PLC, MALLINCKRODT LLC, HARCO,
INC., F/K/A HARCO DRUG, INC., J.M. SMITH CORPORATION, PAR
PHARMACEUTICAL, INC., PAR PHARMACEUTICAL COMPANIES, INC., SPECGX,
LLC, AMNEAL PHARMACEUTICALS, LLC, RITE AID CORPORATION, WALGREENS
BOOTS ALLIANCE, INC., WALMART INC., F/K/A WAL-MART STORES, INC., WINN-
DIXIE STORES, INC..

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below,
each of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: March 8, 2019                        Signed: /s/ Anthony J. Majestro

Factual Allegations Regarding Individual Defendants

       1.1.   Defendants HARCO, INC., F/K/A HARCO DRUG, INC., J.M. SMITH

CORPORATION,         PAR       PHARMACEUTICAL,          INC.,    PAR      PHARMACEUTICAL


                                               2
        Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 3 of 11. PageID #: 189



COMPANIES, INC., SPECGX, LLC, AMNEAL PHARMACEUTICALS, LLC, RITE AID

CORPORATION, WALGREENS BOOTS ALLIANCE, INC., WALMART INC., F/K/A WAL-

MART STORES, INC., WINN-DIXIE STORES, INC. are hereby added as Defendants by this

pleading           based          on        the       following        jurisdictional        allegations:

         1.1.1     Defendant Harco, Inc., f/k/a Harco Drug, Inc., (“Harco”) is an Alabama

Corporation with its principal place of business in Tuscaloosa, Alabama. Defendant Rite Aid

acquired Harco in 1997. Harco is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical distributor. Harco distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Harco is sued as a Distributor Defendant and as a National Retail Pharmacy

Defendant.

         1.1.2     Defendant J.M. Smith Corporation (“J.M. Smith”) is a South Carolina

corporation with its principal place of business in Spartanburg, South Carolina. At all times

relevant to this Complaint, J.M. Smith distributed prescription opioids throughout the eastern

United States in at least thirty-two states, including in Plaintiff’s Community. J.M. Smith

conducts business as a licensed wholesale distributor under the name Smith Drug Company

which is a division of J.M. Smith. J.M. Smith is registered to conduct business and/or conducts

business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor. J.M. Smith

distributed opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original

complaint and the other allegations incorporated herein, in sufficient quantities to be a proximate

cause    of      Plaintiff’s   injuries.   J.M.   Smith   is   sued   as   a   Distributor   Defendant.

         1.1.3     Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal




                                                     3
      Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 4 of 11. PageID #: 190



place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and Par

Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by Endo

International plc in September 2015 and is an operating company of Endo International plc. Par

Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s     injuries.   Par   Pharmaceutical        is     sued    as       a   Marketing   Defendant.

        1.1.4    Defendant SpecGx, LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt

plc. SpecGx, LLC is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids,

in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the

other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s     injuries.    SpecGx,    LLC        is        sued     as    a       Marketing   Defendant.

        1.1.5    Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited

liability company with its principal place of business in Branchburg, New Jersey. Amneal

manufactures, promotes, distributes and/or sells opioids nationally, including many Schedule II

controlled substances such as Oxycodone and Hydrocodone. Amneal is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale




                                                    4
      Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 5 of 11. PageID #: 191



pharmaceutical distributor. Amneal distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Amneal is sued as a

Marketing                                                                                 Defendant.

       1.1.6   Defendant Rite Aid Corporation (“Rite Aid”) is a Delaware corporation with its

principal office located in Camp Hill, Pennsylvania. Rite Aid Corporation, through its various

DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

distributor. Defendant Rite Aid is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical distributor under the following

named business entities: Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer

Support Center, Inc., Rite Aid of Massachusetts, Rite Aid of Michigan, and Rite Aid of West

Virginia, Inc. Rite Aid distributed opioids, in violation of the duties owed to Plaintiff as set forth

in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. Rite Aid is sued as both a Distributor

Defendant        and        as      a       National        Retail       Pharmacy         Defendant.

       1.1.7   Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its

principal place of business in Illinois. Walgreens Boots Alliance Inc. is registered to conduct

business and/or conducts business in Plaintiffs’ community as a licensed wholesale distributor

under the following named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.;

Walgreen Arizona Drug Co. (collectively “Walgreens”). Walgreens distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Walgreens is sued as both a Distributor Defendant and as a National Retail Pharmacy




                                                  5
      Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 6 of 11. PageID #: 192



Defendant.

       1.1.8   Defendant Walmart Inc., (“Walmart”) formerly known as Wal-Mart Stores, Inc.,

is a Delaware corporation with its principal place of business in Bentonville, Arkansas. Walmart

is registered to conduct business and/or conducts business in Plaintiffs’ community as a licensed

wholesale distributor under the following named business entities: Wal-Mart Warehouse #28;

Wal-Mart Warehouse #6045 aka Wal-Mart Warehouse #45; Wal-Mart Warehouse # 6046 aka

Wal-Mart Warehouse #46 and Wal-Mart Stores East, LP. Walmart distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Walmart is sued as both a Distributor Defendant and as a National Retail Pharmacy

Defendant.

       1.1.9   Defendant Winn-Dixie Stores, Inc., (“Winn Dixie”) is a Florida Corporation

with its principal place of business in Jacksonville, Florida. Winn-Dixie is registered to conduct

business and/or conducts business in Plaintiffs’ community as a licensed wholesale

pharmaceutical distributor under the following named business entities: Winn-Dixie Logistics,

Inc., Winn-Dixie Logistics, LLC, Winn Dixie Logistics, and Winn Dixie Pharmacy Warehouse

#9002. Winn Dixie distributed opioids, in violation of the duties owed to Plaintiff as set forth in

Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. Winn-Dixie is sued as both a Distributor

Defendant and as a National Retail Pharmacy Defendant.

                            COMMON FACTUAL ALLEGATIONS

        2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference
to this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.
   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)


                                                  6
      Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 7 of 11. PageID #: 193




    ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
    ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)
        3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):
N/A
                                             CLAIMS

        4.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):
   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

          5.     Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
          6.     To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

          WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended

herein.




                                                  7
     Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 8 of 11. PageID #: 194



Dated: March 8, 2019                       /s/Anthony J. Majestro
                                           Attorney for Plaintiff(s)
                                           Anthony J. Majestro
                                           J.C. Powell
                                           James S. Nelson
                                           Christina L. Smith
                                           POWELL & MAJESTRO, PLLC
                                           405 Capitol Street, Suite P-1200
                                           Charleston, WV 25301
                                           Tel.: 304-346-2889
                                           Fax: 304-346-2895
                                           amajestro@powellmajestro.com
                                           jcpowell@powellmajestro.com
                                           jnelson@powellmajestro.com
                                           csmith@powellmajestro.com

                                           /s/J. Burton LeBlanc, IV
                                           Russell W. Budd
                                           J. Burton LeBlanc, IV
                                           Laura J. Baughman
                                           Christine C. Mansour
                                           BARON & BUDD, P.C.
                                           3102 Oak Lawn Avenue, Suite 1100
                                           Dallas, TX 75219
                                           Tel.: 214-521-3605
                                           Fax: 214-520-1181
                                           rbudd@baronbudd.com
                                           bleblanc@baronbudd.com
                                           lbaughman@baronbudd.com
                                           cmansour@baronbudd.com




                                       8
Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 9 of 11. PageID #: 195



                                      /s/Peter J. Mougey
                                      Peter J. Mougey
                                      Troy Rafferty
                                      Archie C. Lamb, Jr.
                                      Page A. Poerschke
                                      Laura S. Dunning
                                      Jeffrey Gaddy
                                      LEVIN, PAPANTONIO, THOMAS,
                                      MITCHELL, RAFFERTY &
                                      PROCTOR, P.A.
                                      316 S. Baylen Street, Suite 600
                                      Pensacola, FL 32502-5996
                                      Tel.: 850-435-7068
                                      Fax: 850-436-6068
                                      pmougey@levinlaw.com
                                      trafferty@levinlaw.com
                                      alamb@levinlaw.com
                                      ppoerschke@levinlaw.com
                                      ldunning@levinlaw.com
                                      jgaddy@levinlaw.com


                                      /s/ Paul T. Farrell, Jr.
                                      Paul T. Farrell, Jr.
                                      M. Bert Ketchum, III
                                      Greene, Ketchum, Farrell,
                                              Bailey & Tweel, LLP
                                      419 - 11th Street (25701)/ P.O. Box 2389
                                      Huntington, West Virginia 25724-2389
                                      Phone: 800.479.0053 or 304.525.9115
                                      Fax:     304.529.3284
                                      paul@greeneketchum.com
                                      bert@greeneketchum.com




                                  9
Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 10 of 11. PageID #: 196



                                       /s/James C. Peterson
                                       R. Edison Hill (WVSB No. 1734)
                                       James C. Peterson (WVSB No. 2880)
                                       Harry C. Deitzler (WVSB No. 981)
                                       Aaron L. Harrah (WVSB No. 9937)
                                       Sandra B. Harrah (WVSB No. 7130)
                                       Douglas A. Spencer (WVSB No. 9369)
                                       HILL, PETERSON, CARPER,
                                         BEE & DEITZLER, PLLC
                                       NorthGate Business Park
                                       500 Tracy Way
                                       Charleston, WV 25311
                                       Tel.: 304-345-5667
                                       Fax: 304-345-1519
                                       jcpeterson@hpcbd.com
                                       rehill@hpcbd.com
                                       HGDeitzler@hpcbd.com
                                       aaron@hpcbd.com
                                       sandra@hpcbd.com
                                       doug@hpcbd.com


                                       /s/Michael J. Fuller, Jr.
                                       Michael J. Fuller, Jr.
                                       Amy J. Quezon
                                       MCHUGH FULLER LAW GROUP,
                                       PLLC
                                       97 Elias Whiddon Rd.
                                       Hattiesburg, MS 39402
                                       Tel.: 601-261-2220
                                       Fax: 601-261-2481
                                       mike@mchughfuller.com
                                       amy@mchughfuller.com




                                  10
    Case: 1:17-op-45097-DAP Doc #: 7 Filed: 03/08/19 11 of 11. PageID #: 197



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of March, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon
counsel of record by, and may be obtained through, the Court CM/ECF Systems.

                                               /s/Anthony J. Majestro
                                               Anthony J. Majestro
                                               Attorney for Plaintiff(s)




                                          11
